DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive.  Amendments made to the current set of claims have changed the scope of the claimed invention, but the previous prior art rejection reads upon the claimed invention with minor modifications.
On pages 8-9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous objections to the Specification and Drawings.  The Examiner has withdrawn the objection to element 511 and Figure 5 due to the amendment made by Applicant.  The Examiner has withdrawn the objection to the Specification/Drawings for not demonstrating the combination of Claim 1 and Claim 8 based on Applicant’s explanation of the interpretation of each claim together.
On page 9, Applicant argues against the previous 101 rejection regarding independent Claim 13, stating that the additional limitations added provide concrete method steps outside of performing mere mental steps or mathematical equations.  The Examiner has withdrawn the previous 101 rejection as a result.
On pages 9-10, Applicant discusses the previous 112 rejections and the amendments made to address these rejections.  The Examiner has withdrawn almost all 112 rejections except for the rejections regarding the dependency of Claims 3, 12 & 19-22.  The Examiner notes that it is not possible for dependent claims to be optionally or alternatively dependent on multiple different claims at the same time.  Thus, the Examiner maintains 112(b) and (d) rejections on those claims since it is not clear what the scope of these claims entails as well as their overall dependency.
On pages 10-12, Applicant argues against the previous prior art rejection.  Specifically, on pages 10-11, Applicant argues that previous primary/anticipatory reference Pudil, (US 2014/0220699), does not disclose the added limitation (similar to previous dependent Claim 27) added to independent Claim 1, “the processor is programmed to recirculate the dialysate in the dialysate flow path until the dialysate equilibrates with a blood of a patient prior to the processor receiving the measurement from the at least one carbon dioxide sensor” and a similar limitation in Claim 13.   Applicant argues that Pudil does not disclose this limitation, pointing to paragraph [0259] of Pudil which is describing the fluid/mixture being recirculated through unit 38 for measuring the carbon dioxide before and after acidification, not recirculating dialysate through the dialyzer to equilibrate with the blood of a patient.  Applicant asserts that Pudil does not disclose recirculating non-acidified dialysate through the dialysate flow path to equilibrate with the blood of the patient prior to making carbon dioxide measurements like the claimed invention.  The Examiner notes however that it is not claimed that the dialysate must be “non-acidified” when it is recirculated and then subsequently measured for carbon dioxide as asserted by Applicant.  The dialysate merely needs to be recirculated at some point, equilibrated with the blood, and then measured using the sensors claimed.  The Examiner finds that paragraphs [0237] & [0239] of Pudil describe the process of circulating dialysate through the loop and dialyzer, in which Pudil clearly demonstrates how the dialysate interacts with the blood in the dialyzer such that waste species from the blood transfer to the dialysate driving a concentration gradient that “equilibrates” the blood and dialysate.  The dialysate exiting the dialyzer is viewed as “spent” dialysate that will have to be regenerated via a sorbent cartridge and addition of more infusate to reach the right concentration levels before recirculating back to the dialyzer.  The Examiner takes the position that Pudil does explicitly demonstrate and describe the process of the blood and dialysate equilibrating.  Then, the Examiner has taken the position that the dialysate is recirculated using this process an open-ended number of times as demonstrated in paragraphs [0237], [0239], & [0259] & [0260], and the Examiner finds that it is not specifically claimed that the bicarbonate/carbon dioxide measurement must be done directly after equilibrating the blood and dialysate after a single recirculation of the dialysate through the loop.  The Examiner interprets at some point in the recirculation process, the bicarbonate/carbon dioxide measurements occur using pH-buffer management system 38.   For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 11-12, Applicant argues that previous secondary references Brandl, (US 2015/0122712), and Kelly, (US 2013/0213890), do not disclose the limitation in question discussed above.  The Examiner finds that Pudil still discloses this limitation for the reasons also stated above, and thus these remarks are considered moot.

Claim Objections
Claims 18, 19 & 26 are objected to because of the following informalities:  the limitation “second carbon dioxide measurements” should be rewritten as “second carbon dioxide measurement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 19-22 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 & 12 are dependent on multiple claims, making the scope of the claimed invention from these claims indefinite.  Claim 12 recites “The system of any of claim 1” making it unclear if Claim 12 is also intended to be dependent alternatively on another claim.
Claims 19-22 are dependent on multiple claims, making the scope of the claimed invention from these claims indefinite.  Claim 23 depend from one of Claims 19-22 also making this claim indefinite as well. Depending on what claim these claims are “dependent” upon, further 112(b) issues with various limitations could result.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 12, 19-22 and their dependent claims are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3, 12, 19-22 are dependent on multiple claims, making it such that the subject matter of the claimed invention cannot be further limited using these claims and their multiple dependencies.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 & 18-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pudil et al., (“Pudil”, US 2014/0220699).
Claims 13 & 18-26 are directed to a method, a method type invention group.
Regarding Claims 13 & 18-26, Pudil discloses a method, comprising: 
taking a first carbon dioxide measurement of a fluid in a flow path without acidification, (See paragraphs [0259], [0260]; “measuring the carbon dioxide before…complete conversion with acid’); 
acidifying at least a portion of the fluid in the flow path, (See paragraphs [0259], [0260]; “the acid is added…to ensure complete conversion of the bicarbonate”);
taking a second carbon dioxide measurement of the fluid after acidification, (See paragraphs [0259], [0260]; “measuring the carbon dioxide…after complete conversion with acid”);
calculating a total carbon dioxide and/or bicarbonate concentration in the fluid in the flow path based on the first carbon dioxide measurement and the second carbon dioxide measurement, (Loop 46 and Measurement Chamber 53, See Figure 1 & 2, See paragraph [0237], [0259], [0260]);
wherein the fluid is a dialysate and the flow path is a dialysate flow path, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]); 
recirculating the dialysate in the dialysate flow path until the dialysate equilibrates with a blood of a patient, (Dialysate flows through Loop 46 into Dialyzer 20 via Inlet/Outlet 25/23 interacting with blood via Inlet/Outlet 22/24, See Figure 1, See paragraphs [0237], [0239], [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, dialysate may pass through dialyzer 20 where it interacts with blood from the patient from before being regenerated by Sorbent Cartridge 32, in this case it may be interpreted as “spent” dialysate since it has been used at least once), prior to the first carbon dioxide measurement and second carbon dioxide measurement, (Dialysate flows through Loop 46 into pH-buffer management system 38 downstream of Dialyzer 20 at least once since it is recirculated, See Figure 1 or 2, See paragraphs [0237], [0259] & [0260]).
Additional Disclosures Included:
Claim 18: The method of claim 13, wherein the fluid is acidified by introducing the fluid to a mixer and introducing an acid solution to the mixer, (Mixer 52 fluidly connected to Acid Reservoir 60 via Pump 59, Line to Measurement Chamber 53, See Figure 2, See paragraph [0259]).
Claim 19: The method of any of claims 13 or 18 wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured by a single carbon dioxide sensor, (Measurement Chamber 53, See Figure 1 & 2, See paragraphs [0259] & [0260]).
Claim 20: The method of any of claims 13 or 18 wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured by different carbon dioxide sensors, (Two Measurement Chambers 53, See Figure 1 & 2, See paragraphs [0259], [0260] & [0262]).
Claim 21: The method of any of claims 13 or 18  wherein the step of calculating the bicarbonate concentration in the fluid comprises using an equation [HCO3] = a * (pCO2a - pCO2n); wherein [HCO3] is the bicarbonate concentration of the fluid, a is Henry's law constant for CO2 in the fluid, pCO2a is a partial pressure of carbon dioxide in the fluid after acidification, and pCO2n is a partial pressure of carbon dioxide in the fluid without acidification, (See paragraph [0260] & [0259]).
Claim 22: The method of any of claims 13 or 18, further comprising the steps of measuring a conductivity and/or a temperature of the fluid, (Conductivity Sensor 40, See Figure 1 & 2, See paragraph [0259]).
Claim 23: The method of claim 22, further comprising the step of calculating a based on the conductivity and/or temperature of the fluid, (Sensor 40, See Figure 1 & 2, See paragraph [0260] & [0259]).
Claim 24: The method of claim 13, further comprising the step of returning the fluid to the flow path after measuring an amount of carbon dioxide in the fluid, (Line 58 via Valve 57 to element 37, See Figure 2, which is the downstream portion of Loop 46 as in Figure 1, See paragraph [0259]).
Claim 25: The method of claim 24, wherein the fluid is returned to the flow path upstream of a sorbent cartridge, (pH-management system 38 is downstream of Sorbent Cartridge 32, See Figure 1 & 2, See paragraph [0237] & [0259]).
Claim 26: The method of claim 13, wherein the first carbon dioxide measurement and second carbon dioxide measurements are measured with an infrared sensor, a thermal conductivity sensor, or a chemical carbon dioxide sensor, (Measurement Chamber 53 is a chemical reaction chamber/sensor, See Figure 2, See paragraph [0259]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil et al., (“Pudil”, US 2014/0220699).
Claims 1-3, 6, 8-12 are directed to a system, an apparatus or device type invention group.
Regarding Claims 1-3, 6, 8-12, a first embodiment (Embodiment 1) of Pudil discloses a system, (See Abstract), comprising: 
a flow path for use in dialysis, (Loop 46, See Figure 1 & 2, See paragraph [0237] & [0259]); 
a first fluid line fluidly connected to the flow path, (Line between Acid Reservoir 60 and Line with Dialysate 35 from Loop 46, using pH-Buffer Measurement System 38, See Figures 1 & 2, See paragraph [0259]); 
an acid source fluidly connected to the first fluid line, (Acid Reservoir 60, See Figure 2, See paragraph [0259]); 
at least one carbon dioxide sensor fluidly connected to the first fluid line, (Measurement Chamber 53, See Figure 2, See paragraph [0259]); and 
a control system in communication with the first carbon dioxide sensor, (See paragraph [0260]); the control system performing a process to receive a measurement from the at least one carbon dioxide sensor of an amount of carbon dioxide in an acidified solution and in a non-acidified solution, (See paragraph [0260] & [0259]); and to calculate a total carbon dioxide and/or bicarbonate concentration in a fluid in the flow path based on the measured amount of carbon dioxide in the acidified solution and in the non-acidified solution, (See paragraph [0260] & [0259]),
wherein the flow path is a dialysate flow path and the fluid is dialysate, (Loop 46 with dialysate, See Figure 1 & 2, See paragraph [0237] & [0259]); and
wherein the control system recirculates the dialysate in the dialysate flow path until the dialysate equilibrates with a blood of a patient, (Dialysate flows through Loop 46 into Dialyzer 20 via Inlet/Outlet 25/23 interacting with blood via Inlet/Outlet 22/24, See Figure 1, See paragraphs [0237], [0239], [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46, dialysate may pass through dialyzer 20 where it interacts with blood from the patient from before being regenerated by Sorbent Cartridge 32, in this case it may be interpreted as “spent” dialysate since it has been used at least once), prior to the control system receiving the measurement from the at least one carbon dioxide sensor, (Dialysate flows through Loop 46 into pH-buffer management system 38 downstream of Dialyzer 20 at least once since it is recirculated, See Figure 1 or 2, See paragraphs [0237], [0259] & [0260]).
Embodiment 1 of Pudil does not explicitly disclose the control system being a processor, the processor programming said process.
Embodiment 2 of Pudil discloses a system where a control system is a processor, the processor programmed to perform a process, (See paragraph [0200], [0201] & [0243], Pudil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Pudil by incorporating the control system being a processor, the processor programmed to perform said process as in Embodiment 2 of Pudil in order to “carry out a set of commands automatically that can be changed or replaced”, (See paragraph [0201], Pudil), when “determining a fluid characteristic based on… the acid reacted fluid”, (See paragraph [0020], Pudil).
Additional Disclosures Included:
Claim 2: The system of claim 1, further comprising a mixer fluidly connecting the flow path to the first fluid line, the acid source fluidly connected to the mixer, (Mixer 52 fluidly connected to Acid Reservoir 60 via Pump 59, Line to Measurement Chamber 53, See Figure 2, See paragraph [0259]).
Claim 3: The system of claims 1 or 2, wherein the at least one carbon dioxide sensor comprises a first carbon dioxide sensor and a second carbon dioxide sensor; wherein the first carbon dioxide sensor measures the amount of carbon dioxide in the acidified solution; and wherein the second carbon dioxide sensor measures the amount of carbon dioxide in the non-acidified solution, (See paragraphs [0260] & [0262]).
Claim 6: The system of claim 1, wherein the first fluid line is downstream of a dialyzer, and wherein the system measures the total carbon dioxide and/or bicarbonate concentration in spent dialysate, (See paragraphs [0259] & [0260]; pH-buffer management system 38 may be located anywhere on Loop 46 hence it is “downstream” of dialyzer 20 at a relative point in the loop, and dialysate may pass through dialyzer 20 before being regenerated by Sorbent Cartridge 32, in this case it may be interpreted as “spent” dialysate since it has been used at least once).
Claim 8: The system of claim 1, further comprising a second fluid line fluidly connecting the at least one carbon dioxide sensor to the dialysate flow path, (Line 58 via Valve 57 to element 37, See Figure 2, which is the downstream portion of Loop 46 as in Figure 1, See paragraph [0259]).
Claim 9: The system of claim 8, wherein the processor is programmed to calculate the bicarbonate concentration of the fluid based on an equation: [HCO3] = a * (pCO2a - pCO2n); wherein [HCO3] is the bicarbonate concentration of the fluid, a is Henry's law constant for CO2 in the fluid, pCO2a is a partial pressure of carbon dioxide in the acidified solution, and pCOn is a partial pressure of carbon dioxide in the non-acidified solution, (See paragraph [0260] & [0259]).
Claim 10: The system of claim 9, further comprising either or both of a conductivity sensor and a temperature sensor measuring either or both of a conductivity and a temperature of the fluid in the dialysate flow path, (Conductivity Sensor 40, See Figure 1 & 2, See paragraph [0259]).
Claim 11: The system of claim 10, wherein the processor is programmed to calculate α based on the conductivity and/or temperature of the fluid, (Sensor 40, See Figure 1 & 2, See paragraph [0260] & [0259]).
Claim 12: The system of any of claim 1, wherein the at least one carbon dioxide sensor is an infrared sensor, a thermal conductivity sensor, or a chemical carbon dioxide sensor, (Measurement Chamber 53 is a chemical reaction chamber/sensor, See Figure 2, See paragraph [0259]).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Brandl et al., (“Brandl”, US 2015/0122712).
Claim 28 is directed to a method, a method type invention group.
Regarding Claim 28, Pudil discloses the method of claim 13, but does not disclose further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient’s blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate.
Brandl discloses a method, (See Abstract, Brandl), further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient’s blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate, (Bicarbonate Sensors 124 & 124a, See Figure 1, See paragraphs [0045], [0046] & [0049], Brandl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
further comprising the step of calculating a total carbon dioxide and/or bicarbonate concentration in a patient’s blood based on the first carbon dioxide measurement and second carbon dioxide measurement of the dialysate
as in Brandl in order to monitor “the currently intracorporeally present acid-base balance and enables a rapid countermeasure in the case of a disturbance of the acid-base balance”, (See paragraph [0029], Brandl).  By doing so, it will “keep constant the acid-base balance during the dialysis in a desirable, very narrow physiological range”, (See paragraph [0049], Brandl).
Claim(s) 29 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pudil in view of Kelly et al., (“Kelly”, US 2013/0213890).
Claims 29 & 30 are directed to a method, a method type invention group.
Regarding Claim 29, Pudil discloses the method of claim 13, but does not explicitly disclose wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis.
Kelly discloses a method, (See Abstract, Kelly), wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis, (See paragraph [0245], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed continuously during dialysis 
as in Kelly in order to “maintain the concentration of bicarbonate ion within predetermined ranges”, (See paragraph [0244], Kelly), in order to “maintain the dialysate at a physiologically acceptable pH”, (See paragraph [0198], Kelly).
Regarding Claim 30, Pudil discloses the method of claim 13, but does not explicitly disclose wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis.
Kelly discloses a method, (See Abstract, Kelly), wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis, (See paragraph [0247], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pudil by incorporating 
wherein the step of calculating the total carbon dioxide and/or bicarbonate concentration in the fluid is performed intermittently during dialysis 
as in Kelly in order to “modify the chemical composition of the fluid to make the fluid physiologically compatible”, (See paragraph [0247], Kelly), when the system is primed, (See paragraph [0256], Kelly).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779